DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goto et al. (US 2015/0070389).
As per claim 1, Goto et al., hereinafter Goto, discloses a method comprising: 
initializing a shared augmented reality (AR) session by a first device and by a second device (Figure 1; [0050]-[0051]); 
displaying on a display of the first device a marker ([0052] where the input device 200 displays a marker); 
detecting, by the second device, the marker using a camera, the second device including the camera ([0052] where the HMD 100 detects a marker); 
capturing, by the second device, an image of the marker using the camera ([0094] since the image is processed based on the size of the marker, the image of the marker is captured); 

determining a common coordinate frame using the transformation ([0094] where the marker detection section 121 performs pattern matching on the coordinate-converted marker with the reference marker, thereby determining a degree of matching between the detected marker and the reference marker, and the matched coordinate frame is the common coordinate frame); 
generating the shared AR session using the common coordinate frame (Figure 2; [0095]-[0098] where the superposition parameter and conversion matrix are generated and calculated, and the object data is generated for display); and
causing the shared AR session to be displayed by the first device and by the second device (Figure 6; [0100] where the object image data is displayed).  
Claim 12 is a system claim with limitation similar to claim 1, therefore is similarly rejected as claim 1 (Goto Figure 3 depicts claimed memory and processor).
Claim 20 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389) as applied to claim 1 above, and further in view of Leefsma et al. (US 2018/0130259).
As per claim 6, Goto demonstrated all the elements as disclosed in claim 1.
It is noted Goto does not explicitly teach wherein the marker includes a session identifier. However, this is known in the art as taught by Leefsma et al., hereinafter Leefsma. Leefsma discloses a system for collaborative augmented reality in which a 2D marker is used for identifying session ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto because Goto discloses a method of aligning images using marker and Leefsma discloses the marker could be used to identify a session for the purpose of improving collaboration.
As per claim 7, Goto and Leefsma demonstrated all the elements as disclosed in claim 6, and Leefsma further discloses wherein the marker is a Quick Response (QR) code, a natural feature marker, or a user interface of an application displayed on the display of the first device ([0087] where the marker could be a QR code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto because Goto discloses a method of aligning images using marker and Leefsma discloses a marker code could be used to identify a session for the purpose of improving collaboration.

extracting, by the second device, the session identifier from the image of the marker ([0089] where the session ID may be extracted from the QR code).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Leefsma into Goto because Goto discloses a method of aligning images using marker and Leefsma discloses a marker code could be used to identify a session for the purpose of improving collaboration.
Claim 16-18 is a system claim with limitation similar to claim 6-8, therefore is similarly rejected as claim 6-8.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2015/0070389) in view of Leefsma et al. (US 2018/0130259), and further in view of Baylis (US 2020/0274906).
As per claim 9, Goto and Leefsma demonstrated all the elements as disclosed in claim 8. 
It is noted Goto and Leefsma do not explicitly teach accessing by the first device a communication session using the session identifier included in the marker displayed on the display of the first device; and accessing, by the second device, the communication session using the session identifier that is extracted from the image of the marker. However, this is known in the art as taught by Baylis. Baylis discloses a media sharing method in which an identifying marker of an ad hoc session may be generated on a device and allows other devices to join ([0046]).

Claim 19 is a system claim with limitation similar to claim 9, therefore is similarly rejected as claim 9.
Allowable Subject Matter
Claims 2-5, 10, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        December 4, 2021